 1
 2                                                      JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   KAREN TREJO HOWARD,           ) Case No. CV 19-7378-JPR
                                   )
12                    Plaintiff,   )
                                   )         J U D G M E N T
13               v.                )
                                   )
14   ANDREW M. SAUL,               )
     Commissioner of Social        )
15   Security,                     )
                                   )
16                    Defendant.   )

17
18        For the reasons set forth in the accompanying Memorandum

19   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s

20   request for an order reversing or remanding the case for further

21   proceedings is DENIED; (2) the Commissioner’s request for an order

22   affirming his final decision is GRANTED; and (3) judgment is

23   entered in the Commissioner’s favor.

24
     DATED:   -XO\
25
                                    JEAN P. ROSENBLUTH
26                                  U S MAGISTRATE JUDGE
                                    U.S.            JUDG

27
28
